DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the determination is “based at least in part on a determination that movement of the cable is below a threshold”. It is unclear whether the determination in claim 2 is the same as the determination in claim 1, and whether the movement of the cable is below a threshold is different or the same than the “detected state of the cable” or if it is an additional consideration apart from the detected state of the cable. This renders the metes and bounds of the claimed invention unclear. 
In the situation where the detected state of the cable IS a determination that movement of the cable is below a threshold, Examiner suggests rewriting claim 2 as follows: 
--The exercise machine of claim 1, wherein the detected state of the cable is a determination that movement of the cable is below a threshold for a threshold period of time--. 
If, however, another interpretation of the claim is intended, appropriate correction is required to clarify the metes and bounds of the claimed invention. 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the determination is “based at least in part on a determination that movement of the cable is below a threshold”. It is unclear whether the determination in claim 12 is the same as the determination in claim 11, and whether the movement of the cable is below a threshold is different or the same than the “detected state of the cable” or if it is an additional consideration apart from the detected state of the cable. This renders the metes and bounds of the claimed invention unclear. 
In the situation where the detected state of the cable IS a determination that movement of the cable is below a threshold, Examiner suggests rewriting claim 12 as follows: 
--The method of claim 11, wherein the detected state of the cable is a determination that movement of the cable is below a threshold for a threshold period of time--. 
If, however, another interpretation of the claim is intended, appropriate correction is required to clarify the metes and bounds of the claimed invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orady et al. (US PGPub. 2018/0021616). Orady et al. describes the same invention as claimed, including: An exercise machine, comprising: a cable (1008); a motor (1006) mechanically coupled to the cable to provide resistance during an exercise by tensioning the cable; and a sensor (para. 65. Position encoder) that detects a state of the cable; wherein the resistance is selectively removed from the cable in response to a determination that a user has completed an exercise, wherein the determination that the user has completed the exercise is based at least in part on the detected state of the cable (Table 6, “repetition extraction from position data”: “// g_ReEndSetFlag is a global flag that indicates to this rep extraction algorithm that  // the current set has come to an end, an a new set should begin. This can be user initiated  // or be based on a timer (when newpos <= GROUND, start a timer, and if the weight stack  // doesn't move above ground after a certain amount of time threshold (say 10 seconds), we  // can declare the set over.” Examiner notes that “doesn’t move above ground” is considered a state of the cable).  
Regarding claim 2, wherein the determination that the user has completed the exercise is based at least in part on a determination that movement of the cable is below a threshold for a threshold period of time (Table 6, “repetition extraction from position data”: “// g_ReEndSetFlag is a global flag that indicates to this rep extraction algorithm that  // the current set has come to an end, an a new set should begin. This can be user initiated  // or be based on a timer (when newpos <= GROUND, start a timer, and if the weight stack  // doesn't move above ground after a certain amount of time threshold (say 10 seconds), we  // can declare the set over.”).    
Regarding claim 7, wherein a timer is used to determine whether the threshold period of time has been met or exceeded (table 6: “or be based on a timer”) .
Regarding claim 8, wherein the resistance is selectively removed based at least in part on a determination that a position of the cable is within a window that is below a minimum range of motion (table 6: “doesn’t move above ground”).  
Claim(s) 11-12, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orady et al. (US PGPub. 2018/0021616). Orady et al. describes the same invention as claimed, including: A method, comprising: detecting, using a sensor (para. 65. Position encoder), a state of a cable (1008), wherein a motor (1006) is mechanically coupled to the cable to provide resistance during an exercise by tensioning the cable; and selectively removing the resistance from the cable in response to a determination that a user has completed an exercise, wherein the determination that the user has completed the exercise is based at least in part on the detected state of the cable (Table 6, “repetition extraction from position data”: “// g_ReEndSetFlag is a global flag that indicates to this rep extraction algorithm that  // the current set has come to an end, an a new set should begin. This can be user initiated  // or be based on a timer (when newpos <= GROUND, start a timer, and if the weight stack  // doesn't move above ground after a certain amount of time threshold (say 10 seconds), we  // can declare the set over.” Examiner notes that “doesn’t move above ground” is considered a state of the cable).    
Regarding claim 12, wherein the determination that the user has completed the exercise is based at least in part on a determination that movement of the cable is below a threshold for a threshold period of time (Table 6, “repetition extraction from position data”: “// g_ReEndSetFlag is a global flag that indicates to this rep extraction algorithm that  // the current set has come to an end, an a new set should begin. This can be user initiated  // or be based on a timer (when newpos <= GROUND, start a timer, and if the weight stack  // doesn't move above ground after a certain amount of time threshold (say 10 seconds), we  // can declare the set over.”). 

Regarding claim 17, wherein a timer is used to determine whether the threshold period of time has been met or exceeded (table 6: “or be based on a timer”).  
Regarding claim 18, wherein the resistance is selectively removed based at least in part on a determination that a position of the cable is within a window that is below a minimum range of motion (table 6: “doesn’t move above ground”).  .  

Allowable Subject Matter
Claims 3-6, 9-10, 13-16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 3-6 and 13-16, Orady et al. does not show selecting a different threshold based at least in part on whether a user has completed a repetition goal (claims 3, 13) or a point that the user is in a range of motion (claims 5, 15). For at least this reason, claims 3, 13, 5 and 15 and all claims depending therefrom are considered allowable over the prior art of record. 
Regarding claims 9-10, 19 and 20, Orady et al. does not show wherein an amount of the resistance that is removed is based on a the position of the cable relative to the window. Orady et al. only disclose in table 6 that when the cable “doesn’t move above ground” for a threshold period of time, the set is concluded, and mentions nothing about the amount of resistance removed (other than the inherent assumption in the art that at the conclusion of the set, ALL resistance is removed). For at least this reason, claims 9 and 19 and all claims depending therefrom are considered allowable over the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784